Citation Nr: 9906729	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-17 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board remanded this case in August 1998 so that the 
veteran could be afforded a personal hearing before a member 
of this Board sitting at the RO.  However, the veteran failed 
to appear at that hearing, thus the appellate review of this 
case will be based upon the evidence of record in the claims 
file.


FINDINGS OF FACT

1.  The evidence of record is sufficient to render an 
equitable decision on the veteran's appeal.

2.  A decision by the RO in March 1991 denied service 
connection for an acquired psychiatric disorder;  no appeal 
was taken from that decision, and it became final.

3.  No medical evidence has been presented subsequent to the 
March 1991 decision to show that the veteran currently has an 
acquired psychiatric disorder which is causally related to 
his active military service.


CONCLUSION OF LAW

The March 1991 RO decision denying entitlement to service 
connection for an acquired psychiatric disorder is final;  
new and material evidence to reopen the veteran's claim has 
not been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991);  
38 C.F.R. §§ 3.104, 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The March 1991 decision by the RO denying of service 
connection for an acquired psychiatric disorder is final with 
respect to the evidence then of record; the claim may not be 
reopened unless new and material evidence is received. 
38 U.S.C.A. §5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  

To reopen a claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998);  Fossie v. West, 12 Vet.App. 1 (1998).   Evidence that 
is solely cumulative or repetitious in character will not 
serve as a basis for reconsideration of a previous decision.  
38 C.F.R. § 3.156.  

The evidence considered by the RO at the time of its March 
1991 decision consisted of the veteran's service medical 
records, his original claim for VA benefits for a nervous 
condition received in October 1990, reports of the veteran's 
hospitalization at a VA Medical Center in October and 
November 1991, and records of the veteran's VA outpatient 
treatment from October 1987 to June 1990.

The evidence reviewed by the RO at that time showed that 
during his active service, the veteran received psychiatric 
counseling in June 1982 at his own request.  Results of a 
Minnesota Multiphasic Personality Inventory test suggested 
false responses may have been given to the questions.  In 
July 1982, the veteran presented with complaints of anxiety, 
nervousness, and weight loss.  He reported having had 
thoughts about harming himself.  The assessment was that he 
had moderate to severe anxiety due to situational problems 
stemming from difficulties with his company and a recent 
theft of property.  The history portion of his service 
separation examination listed a history of situational 
anxiety.  No current psychiatric disorder was noted during 
the examination.  

In May 1988, the veteran presented to a VA outpatient 
treatment facility stating that he felt as though he were 
having a nervous breakdown.  The assessment was probable 
alcoholism and probable character disorder.  In May 1988, he 
was diagnosed with passive aggressive and borderline 
character features probably secondary to alcoholism.  In June 
1990, it was noted that the veteran had a history of alcohol 
and drug dependence.

The report of the veteran's VA hospitalization in October and 
November 1991 noted that he had attempted suicide three times 
in September 1991.  The Axis I diagnoses were bipolar 
affective disorder and cocaine dependence.  The Axis II 
diagnoses included mixed personality disorder.

The RO issued a decision in March 1991 denying service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder.  In its statement of the case, the RO noted 
that the veteran's service medical records showed only a 
situational reaction, not an acquired psychiatric disorder, 
and that bipolar affective disorder was not diagnosed until 
1990, almost seven years after the veteran's separation from 
service.

Since the RO's March 1991 decision, the veteran was 
hospitalized at a VA medical center in March and April 1996.  
The report of that hospitalization showed he was admitted for 
treatment of drug dependence.  The Axis I diagnoses were 
cocaine dependence and history of bipolar disorder.  The Axis 
II diagnoses included borderline personality disorder.  The 
report noted that no evidence of psychosis was observed.  

In June 1996, the RO denied the veteran's request to reopen 
his claim for service connection for an acquired psychiatric 
disorder, to include bipolar disorder.  The veteran filed a 
notice of disagreement and appealed from that decision.

Upon consideration of all the evidence of record, the Board 
finds that no new and material evidence has been submitted to 
reopen the veteran's claim.  The medical evidence submitted 
after the RO's March 1991 decision consisted solely of the 
report of the veteran's VA hospitalization in March and April 
1996.  That report showed that no evidence of psychosis was 
observed, and no current acquired psychiatric disorder was 
diagnosed.  Therefore, upon review of all the evidence of 
record, the Board notes that although the evidence received 
since the March 1991 decision is "new", in the sense that 
it was not merely duplicative of what was contained in the 
claims file at the time of that decision, it is not 
"material" evidence since it does not provide any new 
medical opinion, or medical treatment record, based on a 
review of the veteran's service and post-service medical 
records, and not merely on the history recounted by the 
veteran, showing that the veteran currently has an acquired 
psychiatric disorder which was caused, or aggravated, by his 
active military service.  While the veteran may well believe 
that he has such a disorder, he is a lay person and, as such, 
is not considered a legally competent witness qualified to 
offer an opinion on that medical issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a).  See Warren v. Brown, 6 Vet. App. 4, 5-6 (1993), 
Manio v. Derwinski, 1 Vet. App. 140 (1991)

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for an acquired psychiatric 
disorder, to include bipolar disorder, is not re-opened, and 
the appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 2 -


